MEMORANDUM ** *945jurisdiction. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for lack of subject matter jurisdiction, Olson Farms, Inc. v. Barbosa, 134 F.3d 933, 936 (9th Cir.1998), and for abuse of discretion the entry of a vexatious litigant order. De Long v. Hennessey, 912 F.2d 1144,1146 (9th Cir.1990). We affirm.
*944Robert Volney appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action for lack of subject matter
*945Volney’s complaint asserted claims challenging the execution of a writ of possession of residential property in his mother’s estate. These claims were previously considered and ruled upon by the California Superior Court. Consequently, the district court properly dismissed Volney’s action because it challenged a final state court determination, and raised federal constitutional claims that were “inextricably intertwined” with those state court judgments. See Doe & Assocs. Law Offices v. Napolitano, 252 F.3d 1026, 1029 (9th Cir.2001).
The district court did not abuse its discretion by entering the vexatious litigant order against Volney because the court provided Volney notice and an opportunity to be heard before entering the order, identified numerous frivolous filings by Volney, and the district court’s order is narrowly tailored to prevent infringement on Volney’s right of access to the courts. See De Long, 912 F.2d at 1147 (setting forth guidelines for district courts to consider before issuing vexatious litigant orders).
Appellee’s motion for judicial notice is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.